Rule 23 Order filed            2017 IL App (5th) 160110
March 16, 2017;
Motion to publish granted            NO. 5-16-0110
May 15, 2017.
                                        IN THE

                            APPELLATE COURT OF ILLINOIS

                            FIFTH DISTRICT
________________________________________________________________________

MICHAEL BRUCE WORLEY,                         )   Appeal from the
                                              )   Circuit Court of
      Plaintiff-Appellee and Cross-Appellant, )   Wayne County.
                                              )
v.                                            )   No. 12-L-3
                                              )
P. JEAN FENDER, DAVIS & SONS OIL              )
COMPANY, STATE AUTO PROPERTY &                )
CASUALTY INSURANCE COMPANY, and               )
FEDERATED MUTUAL INSURANCE COMPANY, )
                                              )
      Defendants                              )
                                              )   Honorable
(Federated Mutual Insurance Company,          )   Larry D. Dunn,
Defendant-Appellant and Cross-Appellee).      )   Judge, presiding.
________________________________________________________________________

       JUSTICE GOLDENHERSH delivered the judgment of the court, with opinion.
       Justices Chapman and Cates concurred in the judgment and opinion.

                                      OPINION

¶1                                 BACKGROUND

¶2     This appeal arises from a dispute regarding underinsured motorist coverage.

Plaintiff, Michael B. Worley, sustained serious injuries in an automobile accident on May

12, 2011, when he collided with a vehicle operated by P. Jean Fender. At the time of the

accident, plaintiff was operating a 2005 Freightliner FLD132 box truck during the course

                                             1
and scope of his employment with Davis & Sons Oil Company (Davis & Sons). Davis &

Sons owned the box truck. Fender caused the accident by failing to stop at a stop sign and

yield to the vehicle plaintiff was driving.

¶3     After the accident, plaintiff filed a personal injury claim against Fender. Fender’s

automobile was covered by an automobile liability insurance policy issued by State Auto

Property & Casualty Insurance Company (State Auto). State Auto offered the $100,000

limits of Fender’s policy to plaintiff in exchange for a release of all causes of action

plaintiff had against Fender as a result of the accident. Plaintiff accepted State Auto’s

offer, and State Auto tendered $100,000 to plaintiff.

¶4     Plaintiff also made a claim against Davis & Sons’ commercial automobile

insurance policy (policy) issued by defendant, Federated Mutual Insurance Company,

which covered the vehicle plaintiff was driving at the time of the accident. The policy

was initially issued to Davis & Sons in April 2004 and was subsequently renewed each

year thereafter through the date of the accident. At the time of the accident, the policy

stated it was effective from April 1, 2011, to April 1, 2012. With respect to coverage, the

policy provided bodily injury liability limits of $1 million. It further provided

underinsured motorist coverage limits of $500,000 for directors, partners, officers, or

owners of the named insured and family members who qualified as insureds. The policy

provided underinsured motorist coverage limits of $40,000 for any other person who

qualified as an insured. Defendant denied plaintiff’s demands for underinsured motorist

benefits on grounds that the limits of the policy’s underinsured motorist coverage for

plaintiff was $40,000, and plaintiff had already received $100,000 from Fender’s policy.
                                              2
¶5     Initially, plaintiff filed a four-count complaint against defendants Fender, Davis &

Sons, and State Auto. Counts III and IV of the original complaint were settled and

dismissed, and Fender and State Auto were also dismissed.

¶6     Defendant subsequently removed this case to the United States District Court for

the Southern District of Illinois. While the case was in federal court, plaintiff filed a two-

count first amended complaint which remains the subject of this appeal. The first count

sought declaratory relief and a reformation of defendant’s policy so that it provided

underinsured motorist coverage and benefits to plaintiff with limits of $1 million rather

than $40,000. Specifically, plaintiff argued the underinsured motorist limits had to be

reformed to match the policy’s bodily injury liability limits of $1 million because Davis

& Sons did not effectively reject the policy’s bodily injury liability limits. Plaintiff

further alleged that the structure of the policy, which included step-down underinsured

motorist limits for different classes of insureds, violated Illinois law and public policy

because the terms restricted the limits of coverage based solely on an insured’s status at

the time of a loss. Plaintiff also sought that defendant be required to participate in binding

arbitration with plaintiff. The second count alleged defendant’s failure to acknowledge

plaintiff’s claim for underinsured motorist benefits under the policy with reasonable

promptness was “vexatious and unreasonable and constitute[d] an improper claims

practice” under section 154.6 of the Illinois Insurance Code (215 ILCS 5/154.6 (West

2010)). Plaintiff sought money damages and attorney fees.

¶7     On May 19, 2014, after this case was remanded by the federal court to Wayne

County, plaintiff filed a motion for summary judgment on count I of plaintiff’s first
                                         3
amended complaint. On June 10, 2014, defendant filed a motion for summary judgment

on both counts of plaintiff’s first amended complaint asserting plaintiff was not an

“underinsured motorist” as defined by the policy because the limits available under

Fender’s policy ($100,000) exceeded the underinsured motorist limits available to

plaintiff under the policy at issue ($40,000). As plaintiff had already received an amount

($100,000) in excess of the limits available to plaintiff under the policy ($40,000),

defendant argued no underinsured motorist coverage was available to plaintiff.

¶8     A hearing on the cross-motions was held on July 23, 2014. On November 10,

2015, the trial court entered an order which granted partial summary judgment in favor of

plaintiff on the first count, and granted summary judgment in favor of defendant on the

second count. With respect to count I, the court granted plaintiff’s request that the policy

be reformed to provide underinsured motorist coverage limits equal to the policy’s bodily

injury liability limit of $1 million but rejected plaintiff’s argument that the structure of

the policy’s underinsured motorist coverage was void under Illinois law. The court

further determined no arbitration was required concerning plaintiff’s underinsured

motorist claim. Regarding count II, the court concluded there was no vexatious and

unreasonable delay on the part of defendant.

¶9     Defendant subsequently filed a motion to reconsider, which was denied.

Defendant then timely filed a notice of appeal, and plaintiff timely filed a notice of cross-

appeal.




                                               4
¶ 10                                  ANALYSIS

¶ 11   Defendant’s first contention on appeal alleges the trial court’s order granting

partial summary judgment in favor of plaintiff on count I of plaintiff’s first amended

complaint should be reversed. Specifically, defendant alleges the trial court erred in

finding Davis & Sons did not effectively reject the policy’s liability limits of $1 million

or effectively select underinsured motorist limits that were lower than $1 million.

¶ 12   The standard of review for a summary judgment is de novo. Clayton v. Millers

First Insurance Cos., 384 Ill. App. 3d 429, 431, 892 N.E.2d 613, 615 (2008). Similarly,

the construction of an insurance policy is a question of law which is also reviewed

de novo. Clayton, 384 Ill. App. 3d at 431, 892 N.E.2d at 615.

¶ 13   The primary goal when interpreting an insurance policy is to give effect to the

intent of the parties as expressed in the agreement. DeSaga v. West Bend Mutual

Insurance Co., 391 Ill. App. 3d 1062, 1066, 910 N.E.2d 159, 163 (2009). Where the

terms of an insurance policy are clear and unambiguous, they must be given their plain

and ordinary meaning and enforced as written. DeSaga, 391 Ill. App. 3d at 1066, 910

N.E.2d at 163. It is well settled that insurance policies are to be liberally construed in

favor of the insured and in favor of coverage. DeSaga, 391 Ill. App. 3d at 1066, 910

N.E.2d at 164. Any ambiguity in the language of a policy must be resolved against the

insurer that drafted the policy. DeSaga, 391 Ill. App. 3d at 1066, 910 N.E.2d at 164.

Moreover, any policy provision that limits or excludes coverage must be construed




                                             5
liberally in favor of the insured and against the insurer. DeSaga, 391 Ill. App. 3d at 1066,

910 N.E.2d at 164.

¶ 14   Summary judgment is appropriate only where “ ‘the pleadings, depositions, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue

as to any material fact and that the moving party is entitled to a judgment as a matter of

law.’ ” Clayton, 384 Ill. App. 3d at 431, 892 N.E.2d at 615 (quoting 735 ILCS 5/2-

1005(c) (West 2004)). Summary judgment is a drastic remedy which should be allowed

only where the right of the moving party is clear and free from doubt. Jones v. Chicago

HMO Ltd. of Illinois, 191 Ill. 2d 278, 291, 730 N.E.2d 1119, 1127 (2000). As a reviewing

court, we may affirm a grant of summary judgment on any basis appearing in the record,

whether or not the trial court relied on that basis, and even if the trial court’s reasoning

was incorrect. Bank Financial, FSB v. Brandwein, 2015 IL App (1st) 143956, ¶ 40, 36

N.E.3d 421.

¶ 15   In this case, it is undisputed that the policy is governed by section 143a-2 of the

Illinois Insurance Code (Code) (215 ILCS 5/143a-2 (West 2008)). However, the parties

dispute which version of section 143a-2 applies to the policy in question: (1) the version

in effect at the time the policy was originally issued in 2004 or (2) the amended version,

effective July 16, 2004, in effect at the time of the accident. Plaintiff argues the version in

effect at the time the policy was originally issued should govern, while defendant

contends the amended version in effect at the time of the accident should govern. For the

following reasons, we conclude Davis & Sons’ ineffective rejection of the policy’s bodily

injury liability limits/selection of underinsured motorist limits lower than the liability
                                             6
limits contravenes either statute, and, therefore, supports a finding of partial summary

judgment in favor of plaintiff on count I of plaintiff’s first amended complaint.

¶ 16   In order to reflect the changes made by the 2004 amendment to section 143a-2, the

trial court cited the amended version in its order, but placed a strike through the

words/provisions removed by the amendment and made bold, italicized, and underlined

the words/provisions added by the amendment. We will cite to the public act amending

the statute, striking through the words/provisions removed by the amendment and

italicizing the words/provisions added by the amendment. In relevant part, section 143a-2

provides:

       “(1) Additional uninsured motor vehicle coverage. No policy insuring against

       loss resulting from liability imposed by law for bodily injury or death suffered by

       any person arising out of the ownership, maintenance or use of a motor vehicle

       shall be renewed or delivered or issued for delivery in this State with respect to

       any motor vehicle designed for use on public highways and required to be

       registered in this State unless uninsured motorist coverage as required in Section

       143a of this Code is included in an amount equal to the insured’s bodily injury

       liability limits unless specifically rejected by the insured as provided in paragraph

       (2) of this Section. Each insurance company providing the coverage must provide

       applicants with a brief description of the coverage and advise them of their right to

       reject the coverage in excess of the limits set forth in Section 7-203 of The Illinois

       Vehicle Code. The provisions of this amendatory Act of 1990 apply to policies of

       insurance applied for after June 30, 1991.
                                             7
       (2) Right of rejection of additional uninsured motorist coverage. Any named

insured or applicant After June 30, 1991, every application for motor vehicle

coverage must contain a space for indicating the rejection of additional uninsured

motorist coverage. No rejection of that coverage may be effective unless the

applicant signs or initials the indication of rejection. The applicant may reject

additional uninsured motorist coverage in excess of the limits set forth in Section

7-203 of the Illinois Vehicle Code by making a written request for limits of

uninsured motorist coverage which are less than bodily injury liability limits or a

written rejection of limits in excess of those required by law. This election or

rejection shall be binding on all persons insured under the policy. In those cases,

including policies first issued before July 1, 1991, where the insured has elected to

purchase limits of uninsured motorist coverage which are less than bodily injury

liability limits or to reject limits in excess of those required by law, the insurer

need not provide in any renewal, reinstatement, reissuance, substitute, amended,

replacement or supplementary policy, coverage in excess of that elected by the

insured in connection with a policy previously issued to such insured by the same

insurer unless the insured subsequently makes a written request for such coverage.

       (3) The original document application indicating the applicant’s selection of

uninsured motorist coverage limits shall constitute sufficient evidence of the

applicant’s selection of uninsured motorist coverage limits and shall be binding on

all persons insured under the policy. For purposes of this Section any reproduction

of the document application by means of photograph, photostat, microfiche,
                                8
       computerized optical imaging process, or other similar process or means of

       reproduction shall be deemed the equivalent of the original document application.

              (4) For the purpose of this Code the term ‘underinsured motor vehicle’

       means a motor vehicle whose ownership, maintenance or use has resulted in

       bodily injury or death of the insured, as defined in the policy, and for which the

       sum of the limits of liability under all bodily injury liability insurance policies or

       under bonds or other security required to be maintained under Illinois law

       applicable to the driver or to the person or organization legally responsible for

       such vehicle and applicable to the vehicle, is less than the limits for underinsured

       coverage provided the insured as defined in the policy at the time of the accident.

       The limits of liability for an insurer providing underinsured motorist coverage

       shall be the limits of such coverage, less those amounts actually recovered under

       the applicable bodily injury insurance policies, bonds or other security maintained

       on the underinsured motor vehicle.” Pub. Act 93-762 § 5 (eff. Jul. 16, 2004)

       (amending 215 ILCS 5/143a-2(1)-(4) (West 2002)).

¶ 17   A careful reading of the above provisions indicates that both the preamended and

amended version of the statute require insurers to include in each automobile liability

policy underinsured motorist coverage equal to the bodily injury liability limits of the

policy unless specifically rejected by the insured. In this case, Davis & Sons was the

named insured. Thus, the policy at issue was required to include underinsured motorist

coverage equal to the policy’s bodily injury liability limits of $1 million unless

specifically rejected by Davis & Sons.
                                             9
¶ 18   After careful review of the record in its entirety, we find no evidence which

indicates Davis & Sons made an effective rejection of the policy’s bodily injury liability

limits or selection of underinsured motorist limits lower than the bodily injury liability

limits. In order to make the rejection of bodily injury liability limits effective, the

preamended version of section 143a-2 required the policy’s application to contain a space

for indicating such rejection, which was ineffective unless the applicant signed or

initialed the indication of rejection. 215 ILCS 5/143a-2 (West 2002). Here, Davis & Sons

did not complete an application for the policy, and we find no evidence that a named

insured, applicant, or any other individual authorized by Davis & Sons signed or initialed

a specific rejection/selection of the policy’s lower underinsured motorist limits of

$40,000 for the category plaintiff fell into as an employee of Davis & Sons (“any other

persons qualifying as ‘insureds’ ”).

¶ 19   Further, the amendment to the statute and subsequent yearly renewals of the policy

do not lend support to defendant’s position that Davis & Sons effectively rejected the

liability limits or selected lower underinsured motorist limits. The amended version of

section 143a-2 provides that a named insured or applicant may effectively reject a

policy’s liability limits by making a written request for limits of underinsured motorist

coverage which are less than the bodily injury liability limits or a written rejection of

limits in excess of those required by law. 215 ILCS 5/143a-2 (West 2008). Here, we find

no evidence that a named insured, applicant, or any other person authorized by Davis &

Sons made a written request for underinsured motorist limits less than the bodily injury

liability limits. Thus, under both the preamended and amended version of section 143a-2,
                                            10
we find no evidence that Davis & Sons made an effective rejection of the policy’s bodily

injury liability limits or a selection of lower underinsured motorist limits.

¶ 20   Moreover, the record indicates that neither Todd Davis, the president of Davis &

Sons, nor his wife Susan Davis, the secretary at Davis & Sons, were made aware of the

option to reject the policy’s bodily injury liability limits/select lower underinsured

motorist limits until after plaintiff’s accident. The record shows Davis & Sons never

discussed this option with defendant after the policy was issued. Although the policy was

subsequently renewed yearly after the original policy was issued and after the amendment

to the statute took effect, Davis & Sons never made a calculated, knowing rejection of

liability limits or selection of lower underinsured motorist limits, regardless of what

version of the statute was in effect. In either circumstance, defendant failed to assure its

insured made a knowing rejection/selection regarding underinsured motorist coverage.

¶ 21   Defendant bears the burden to show it complied with section 143a-2 regarding its

insured’s rejection of the policy's bodily injury liability limits/selection of lower

underinsured motorist limits. For the reasons above, we cannot conclude defendant has

met its burden. Accordingly, the trial court appropriately granted partial summary

judgment in favor of plaintiff on count I of plaintiff’s first amended complaint, and

properly reformed the policy to provide coverage limits for plaintiff’s underinsured

motorist claim equal to the policy’s bodily injury liability limits of $1 million.

¶ 22   Defendant relies on a document entitled “Illinois Commercial Auto Coverage

Option Form” in support of its assertion that Davis & Sons effectively rejected the


                                             11
policy’s bodily injury liability limits/selected underinsured motorist limits lower than the

policy’s liability limits. The first page of this option form from which defendant relies

states:

                 “Uninsured Motorists and Underinsured Motorists coverage, unless

          otherwise provided in your policy, pays for bodily injury damages to you,

          members of your family who live with you, and other people riding in your car

          who are injured by: (1) an uninsured motorists, (2) a hit-and-run motorist, or (3) an

          insured motorist who does not have enough liability insurance to pay for bodily

          injury damages to any insured person. These coverages, unless otherwise provided

          in your policy, protect you and your family members who live with you while

          riding in any vehicle or while a pedestrian.

                 Illinois law requires that automobile liability policies include Uninsured

          Motorists and Underinsured Motorists coverage at limits equal to the Bodily

          Injury Liability limits in your policy unless you select a lower limit.

                 Please indicate your desired option below, sign and date this form and

          promptly return.”

¶ 23      Below these provisions, the coverage form provides two columns of limit options.

In these columns, an “x” is marked in a $500,000 box under the limit for directors,

officers, partners, or owners of the named insured and family members who qualify as

insured. There is also an “x” marked in a $40,000 box under the limit for any other

person who qualifies as an insured. Next to these limit columns are unknown initials

dated “4/04.” Although these initials are unknown, the record indicates they are the
                                          12
initials of an employee of defendant. The only known handwriting on this page of the

coverage form is that of Mark Niebrugge, an agent of defendant who acquired Davis &

Sons’ business and worked on Davis & Sons’ account, whose printing is shown on the

blanks at the top of the option form. Finally, on what is purported to be the second page

of the option form is Todd Davis’s signature dated “4/16/04.”

¶ 24   After careful consideration, we cannot conclude this option form is sufficient

evidence that Davis & Sons effectively rejected the policy’s bodily injury liability limits

or effectively selected lower underinsured motorist limits. There is nothing on the first

page of the coverage form, where the alleged rejection is marked, which indicates Davis

& Sons made such a rejection. As we previously stated, the initials next to the checked

box of $40,000 in the “limit options” section of the coverage form, which defendant

contends limits plaintiff’s underinsured motorist coverage to $40,000, are not the initials

of any person or employee of Davis & Sons. Rather, they are the initials of an individual

employed by defendant. Thus, the alleged rejection defendant points to was not initialed

by the insured as required by the preamended version of section 143a-2. 215 ILCS

5/143a-2 (West 2002). With regard to the amended version of section 143a-2, this was

not a written request for lower underinsured motorist coverage made by the insured or

applicant as required by statute. 215 ILCS 5/143a-2 (West 2008).

¶ 25   Regarding Todd Davis’s signature dated April 16, 2004, on what is purported to

be the second page of the option form, we cannot conclude this was a specific rejection of

liability limits or selection of lower underinsured motorist limits. We find no affirmation

that Todd Davis’s signature indicates a specific rejection/selection concerning
                                     13
underinsured motorist coverage. The record indicates Todd Davis does not recall ever

discussing this option form with defendant before signing the line on what is purported to

be the second page of the coverage form, and as we previously indicate, Todd Davis was

not made aware that different levels of underinsured motorist limits for his employees

were available until after plaintiff’s accident. For these reasons, we reject defendant’s

argument.

¶ 26     We next address the trial court’s finding that no arbitration is required concerning

plaintiff’s underinsured motorist claim. Although this issue is not addressed by plaintiff

in his brief, defendant contends the trial court’s determination should be affirmed. We

agree.

¶ 27     In Phoenix Insurance Co. v. Rosen, 242 Ill. 2d 48, 949 N.E.2d 639 (2011), our

supreme court held that the statute mandating underinsured motorist coverage does not

require arbitration. As our supreme court explained:

                “Despite the interrelatedness of uninsured-motorist and underinsured-

         motorist coverages, relevant differences exist between the statutory mandates. The

         Illinois Insurance Code requires that ‘any dispute with respect to the coverage and

         the amount of damages’ under an uninsured-motorist policy must be submitted for

         arbitration. 215 ILCS 5/143a(1) (West 2006). *** However, the statutory

         provision mandating underinsured-motorist coverage has never required a similar

         arbitration agreement. Indeed, the underinsured-motorist statute has never required

         arbitration of any kind.” Rosen, 242 Ill. 2d at 58-59, 949 N.E.2d at 646-47.


                                              14
¶ 28   In light of the foregoing, we agree with the trial court’s finding that no arbitration

is required regarding plaintiff’s underinsured motorist claim. We need not further address

this issue.

¶ 29   The next issue raised by defendant contends the trial court properly granted

summary judgment in favor of defendant on count II of plaintiff's first amended

complaint which sought attorney fees and money damages. In count II of his first

amended complaint, plaintiff alleged defendant’s failure to acknowledge his underinsured

motorist claim constituted a vexatious and unreasonable delay in violation of section

154.6 of the Code (215 ILCS ILCS 5/154.6 (West 2010)). For the following reasons, we

agree with the trial court’s determination that defendant’s conduct was not vexatious or

unreasonable.

¶ 30    The question of vexatious and unreasonable delay is a factual one which must be

based on an assessment of the totality of the circumstances. Norman v. American

National Fire Insurance Co., 198 Ill. App. 3d 269, 304, 555 N.E.2d 1087, 1110 (1990).

There is no single factor that is controlling in determining whether a delay is vexatious or

unreasonable. Norman, 198 Ill. App. 3d at 304, 555 N.E.2d at 1110. Rather, it is the

attitude of the insurer which must be examined. Norman, 198 Ill. App. 3d at 304, 555

N.E.2d at 1110. Where there is a bona fide dispute regarding coverage, depending on the

circumstances, a delay in settling the claim may not violate the statute providing a

penalty for an insurer’s vexatious and unreasonable action or delay. Millers Mutual

Insurance Ass’n of Illinois v. House, 286 Ill. App. 3d 378, 387, 675 N.E.2d 1037, 1043

(1997). A reviewing court will not disturb a trial court’s determination regarding whether
                                            15
an insurer’s action and delay is vexatious and unreasonable absent an abuse of discretion.

Millers Mutual Insurance Ass’n of Illinois, 286 Ill. App. 3d at 387, 675 N.E.2d at 1043.

¶ 31   Here, we conclude there was a bona fide coverage dispute regarding plaintiff’s

underinsured motorist claim which has presented legal and factual issues regarding

coverage. Further, as we discuss throughout this opinion, both parties have raised

legitimate questions regarding the changing law with respect to the effective

rejection/selection of underinsured motorist limits. For these reasons, we conclude

defendant’s failure to acknowledge plaintiff’s underinsured motorist claim and delay was

not vexatious or unreasonable.

¶ 32   Finally, on cross-appeal, plaintiff argues the trial court erred in granting summary

judgment in favor of defendant on count II of plaintiff’s first amended complaint because

the step-down limits of the policy violate Illinois public policy and section 143.13a of the

Code (215 ILCS 5/143.13a (West 2008)). Specifically, plaintiff asserts the alleged

selection of lower step-down underinsured motorist limits ($500,000 for directors,

partners, officers, or owners of Davis & Sons or a family member who qualified as an

insured, and $40,000 for any other person who qualified as an insured) is void because

the limits are based solely on status. Before we address plaintiff’s argument, we reiterate

that a reviewing court applies a de novo standard of review to an entry of summary

judgment. Clayton, 384 Ill. App. 3d at 431, 892 N.E.2d at 615.

¶ 33   As we previously discussed, a court’s primary objective in construing an insurance

policy is to ascertain and give effect to the intention of the parties as expressed in the


                                            16
agreement. Schultz v. Illinois Farmers Insurance Co., 237 Ill. 2d 391, 400, 930 N.E.2d

943, 948 (2010). Where the terms of an insurance policy are clear and unambiguous, they

must be enforced as written unless doing so would violate public policy. Schultz, 237 Ill.

2d at 400, 930 N.E.2d at 948. The public policy of this state is reflected in its

constitution, statutes, and judicial decisions. Schultz, 237 Ill. 2d at 400, 930 N.E.2d at

948. Policy terms that conflict with a statute are void and unenforceable. Schultz, 237 Ill.

2d at 400, 930 N.E.2d at 948.

¶ 34   Our supreme court has acknowledged the legislature’s amendment to section

143.13a of the Code, effective January 1, 2008, and its intent to prohibit step-down limits

based on status in policies covering private passenger automobiles. 215 ILCS 5/143.13a

(West 2008); Schultz, 237 Ill. 2d at 408, 930 N.E.2d at 953. In relevant part, section

143.13a provides:

       “Coverage for permissive drivers. Any policy of private passenger automobile

       insurance must provide the same limits of bodily injury liability, property damage

       liability, uninsured and underinsured motorist bodily injury, and medical payments

       coverage to all persons insured under that policy, whether or not an insured person

       is a named insured or permissive user under the policy. If the policy insures more

       than one private passenger automobile, the limits available to the permissive user

       shall be the limits associated with the vehicle used by the permissive user when

       the loss occurs.” 215 ILCS 5/143.13a (West 2008).

¶ 35   We conclude the box truck plaintiff was driving at the time of the accident was not

a “private passenger automobile” within the meaning of section 143.13a of the Code. 215
                                           17
ILCS 5/143.13a (West 2008). For this reason, the step-down limits of the policy at issue

do not violate Illinois law or public policy.

¶ 36   The policy at issue in this case is a commercial automobile liability policy

covering vehicles of a company, namely Davis & Sons. Todd Davis, the president of

Davis & Sons, described the vehicle that was driven by plaintiff and involved in the

accident as a box truck owned by Davis & Sons used exclusively for transporting goods

related to the business of Davis & Sons. Todd Davis further described the truck as

containing a separate cargo area walled off from the cab. He also stated the truck’s cab

had only one seat which was used by the driver, and there were no other passenger seats

in the cab.

¶ 37   “A court should not depart from the plain language of a statute by reading into it

exceptions, limitations, or conditions that the legislature did not intend.” McFatridge v.

Madigan, 2013 IL 113676, ¶ 18, 989 N.E.2d 165. For the above reasons, we find the

commercial policy in question is not a “policy of private passenger automobile

insurance” under section 143.13a of the Code. 215 ILCS 5/143.13a (West 2008).

Accordingly, because the statutory prohibition does not apply to this policy, we conclude

the step-down limits do not contravene Illinois law or public policy.

¶ 38                                  CONCLUSION

¶ 39   For the aforementioned reasons, we affirm the judgment of the circuit court of

Wayne County.




                                                18
¶ 40   Affirmed.




                   19
                                      2017 IL App (5th) 160110

                                            NO. 5-16-0110

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                      FIFTH DISTRICT
_____________________________________________________________________________________

MICHAEL BRUCE WORLEY,                           )   Appeal from the
                                                )   Circuit Court of
        Plaintiff-Appellee and Cross-Appellant, )   Wayne County.
                                                )
v.                                              )   No. 12-L-3
                                                )
P. JEAN FENDER, DAVIS & SONS OIL                )
COMPANY, STATE AUTO PROPERTY &                  )
CASUALTY INSURANCE COMPANY, and                 )
FEDERATED MUTUAL INSURANCE COMPANY, )
                                                )
        Defendants                              )
                                                )   Honorable
(Federated Mutual Insurance Company,            )   Larry D. Dunn,
Defendant-Appellant and Cross-Appellee).        )   Judge, presiding.
_____________________________________________________________________________________

Rule 23 Order Filed:             March 16, 2017
Motion to Publish Granted:       May 15, 2017
Opinion Filed:                   May 15, 2017
_____________________________________________________________________________________

Justices:             Honorable Richard P. Goldenhersh, J.

                    Honorable Melissa A. Chapman, J., and
                    Honorable Judy L. Cates, J.,
                    Concur
_____________________________________________________________________________________

Attorneys           Daniel G. Hasenstab, John P. Cunningham, Brown & James, P.C., Richland
for                 Plaza I, 525 W. Main Street, Suite 200, Belleville, IL 62220-1547
Appellant
_____________________________________________________________________________________

Attorneys           William P. Gavin, Catherine E. Gavin, Gavin Law Firm, 1 South Church Street,
for                 Suite 203, Belleville, IL 62220
Appellee
_____________________________________________________________________________________